DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 1, the term “a reference plan” is ambiguous.  For purposes of analysis, the term is treated as being a typo for “a reference plane.”

with the reference plane” is ambiguous.   What is a surface “with” the reference plane?  Does this mean that the 1) second surface is parallel to the reference plane or 2) that the second surface is inclined with respect to the reference plane, or 3) either 1 or 2.  For purposes of analysis, it is treated as meaning either 1 or 2.
Regarding claim 3, the limitation of “on a reference plane in a plane” is ambiguous.  It is ambiguous whether the reference plane of claim 3 is 1) the same plane as the “reference plane” claimed in claim 1 or 2) a different reference plane or 3) either 1 or 2.  For purposes of analysis, it is treated as meaning either 1 or 2.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 1-4, 7, 8, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyoshi et al. US 6851967 (“Miyoshi”).  
Regarding claim 1, Miyoshi discloses a wiring terminal, comprising: 
a conductive member 20, 
an elastic piece 30 and a handle 40; wherein,
	when the handle is in a first position (figures 5, 15A, 20A), the elastic piece resists the conductive member under an acting of an elastic force; and

	When the handle moves to the second position, an end surface (at 43) of the handle
applying an acting force to the elastic piece is a first inclined surface.  The end surface at 43 is inherently inclined relative to any direction not parallel or perpendicular to the end surface.
An angle formed between the first inclined surface and a reference plane is less than 10
degrees.   The reference plane can be any imaginary plane within 10 degrees of the direction of the inclined surface. 
	Per claim 2, when the handle moves to the second position, an end surface (at 36) of the elastic piece bearing the acting force is a second surface “with the reference plane.”  See 35 USC 112 rejection above.
	the first surface and the second surface are matching fitted, to resist against an acting of an elastic restoring force and hold the handle at the second position (col. 13, lines 1-20).   See also detail of, for example, figures 15B (detail shown below), 20B (detail shown below), 25B, showing clearly that the spring portion at 36 is inclined relative to the path of travel of the handle to resist pulling of the handle back to the first position.

    PNG
    media_image1.png
    3245
    2482
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3224
    2457
    media_image2.png
    Greyscale

	------

Per claim 4, Miyoshi discloses a housing 10; wherein,
	a cavity 12 for maintaining a position of the conductive member and a channel 15 for the handle sliding therein are formed in the housing; and a portion of the handle is disposed within the housing, another portion extends outside the housing through the channel, and a tool jack (e.g., the slot on the head 42) is provided at an end exposed outside the housing.

Per claim 7 the conductive member comprises two clamping portions, respectively a first clamping portion 24 and a second clamping portion 27;
	the elastic piece comprises two resisting portions, respectively a first resisting portion  (34-37) and a second resisting portion 32;
	the elastic piece is located between the two clamping portions, and the first resisting portion and the second resisting portion resist on the first clamping portion and the second clamping portion under the acting of the elastic force of the elastic piece, respectively.
	Per claim 8, the first clamping portion and the second clamping portion are disposed substantially in parallel with each other.
	Per claim 11, a positioning hole 28 is formed on the second clamping portion; a positioning protrusion 33 is formed on the second resisting portion, when the second resisting portion resists on the second clamping portion, the positioning protrusion is embedded in the positioning hole, to fix a position of the second resisting portion with respect to the second clamping portion.

Per claim 15, Miyoshi discloses a straight rod portion 41 disposed along the sliding track and connecting to a slope portion (labeled SP below), and a tool jack (i.e. the slot in head 42 at the end of rod portion 41) is provided on the side of the straight rod away from the slope portion.

    PNG
    media_image3.png
    1222
    945
    media_image3.png
    Greyscale

s 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tedeschi US 2016/0020543.
Regarding claim 1, Tedeschi discloses a wiring terminal, comprising: 
a conductive member 31, 
an elastic piece 32 and a handle 40; wherein,
	when the handle is in a first position (figure 4a), the elastic piece resists the conductive member under an acting of an elastic force; and
	when the handle moves from the first position to a second position (figure 5a) along a sliding track, the handle acts on the elastic piece to deform the elastic piece, and separate from the conductive member to form a gap for facilitating a wire drawing or a wire plugging.
	When the handle moves to the second position, an end surface (labeled ES in annotated figure 5A below) of the handle applying an acting force to the elastic piece is a first inclined surface.  The end surface is inherently inclined relative to any direction not parallel or perpendicular to the end surface.
An angle formed between the first inclined surface and a reference plane is less than 10
degrees.   The reference plane can be any imaginary plane within 10 degrees of the direction of the inclined surface. 

    PNG
    media_image4.png
    1542
    1191
    media_image4.png
    Greyscale

Per claim 4, there is a housing 21, 22; wherein,
	a cavity for maintaining a position of the conductive member and a channel (at 24) for the handle sliding therein are formed in the housing; and

Per claim 5, the housing has a front end surface (see annotated figure 9a below, labeled FES), and another portion (see annotated figure below, labeled AP) of the handle extends from the front end surface to the outside of the housing; the front end surface is a third inclined surface; and after a tool is inserted into the tool jack, a high point of the third inclined surface serves as a force applying fulcrum of the tool.

    PNG
    media_image5.png
    1851
    1431
    media_image5.png
    Greyscale

s 1, 7, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ludewig et al. US 9847587 (“Ludewig”).  Regarding claim 1, Ludewig discloses a wiring terminal, comprising: 
a conductive member 4, 
an elastic piece 5 and a handle 15; wherein,
	when the handle is in a first position (figure 1), the elastic piece resists the conductive member under an acting of an elastic force; and
	when the handle moves from the first position to a second position along a sliding track, the handle acts on the elastic piece to deform the elastic piece, and separate from the conductive member to form a gap for facilitating a wire drawing or a wire plugging.
When the handle moves to the second position, an end surface 14 of the handle applying an acting force to the elastic piece is a first inclined surface.  The end surface is inherently inclined relative to any direction not parallel or perpendicular to the end surface.
An angle formed between the first inclined surface and a reference plane is less than 10
degrees.   The reference plane can be any imaginary plane within 10 degrees of the direction of the inclined surface. 
Per claim 7 the conductive member comprises two clamping portions, respectively a first clamping portion 9 and a second clamping portion 6;
	the elastic piece comprises two resisting portions, respectively a first resisting portion  (13) and a second resisting portion 7;

Per claim 10, a position blocking protrusion 11 is formed on the first clamping portion for stopping a sliding of the first resisting portion.
Per claim 13, the handle comprises a slope portion (at 21), wherein, a slope surface 14 matching with the first resisting portion is formed on the slope portion, and when the handle moves from the first position to the second position along the sliding track, the slope surface pushes the first resisting portion to separate the first resisting portion from the first clamping portion.
Per claim 14, a plurality of bends (see annotated figure below, labeled B1 and B2) are formed on the first resisting portion from a location contacting the first clamping portion toward a direction away from the first clamping portion, and the slope surface 14 matched with the bends.

    PNG
    media_image6.png
    1410
    1090
    media_image6.png
    Greyscale

Allowable Subject Matter
Claims 6 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the reasons previously noted.
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833